Citation Nr: 0944974	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  09-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION


The Veteran served on active duty from January 1949 to April 
1955.  

This appeal arises from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for PTSD being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran who was engaged in combat in service had 
combat related noise exposure in service.  

2.  The Veteran first began to have ringing in his ears more 
than twenty years after his separation from the service.  

3.  There is no competent medical evidence of record which 
links the currently diagnosed tinnitus to service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002);38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The notice requirements were met by an 
October 2007 letter.  

Regarding the duty to assist, the only service treatment 
record in the claims folder is the Veteran's service 
separation examination.  In February 2009, the RO placed a 
Formal Finding on the Unavailability of Service Records in 
the claims folder.  They had informed the Veteran in October 
2007 that the custodian of the record, the National Personnel 
Records Center (NPRC) informed the RO the veteran had fire 
related service and there were no additional service medical 
records on file for the veteran.  A form was enclosed for the 
Veteran to fill out and return so that attempts could be made 
to reconstruct his service records.  The Veteran did not fill 
out and return the form.  The Veteran, in this instance, has 
never reported that he complained of any ringing in his ears 
or received any treatment in service .  He has asserted only 
that the noise he was exposed to in combat caused him to 
develop tinnitus.  As a combat veteran, those statements have 
been accepted as credible.  For that reason the absence of 
any additional service medical records does not result in any 
prejudice to the Veteran.  

The Veteran was afforded a VA audiological evaluation and an 
opinion from a VA audiologist was obtained.  The Veteran did 
not wish to have a hearing.  No further notice or assistance 
to the Veteran is required.  

Service Connection for Tinnitus

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

The Veteran filed his claim for service connection in October 
2007.  On his application form he indicated his tinnitus had 
begun in 1949.  

Service treatment records are limited to an April 1955 Report 
of Physical Examination at separation which noted his ears 
were normal.  

In December 2007, the Veteran's hearing was evaluated by a VA 
audiologist.  She noted in her report that the Veteran had 
significant military noise exposure with eleven months of 
combat service in Korea.  He had been exposed to concussion 
grenades and shelling without any hearing protection.  After 
service he had worked for 30 years crushing limestone without 
any hearing protection.  The Veteran reported having 
tinnitus.  As to the circumstances of its onset, he had 
noticed a gradual onset for about 20 or 30 years.  It was 
recurrent, and occurred about four times a week at night and 
continued until he went to sleep.  As to the etiology of the 
Veteran's tinnitus, in the opinion of the VA audiologist, 
based on the timeframe of onset more than twenty years after 
his discharge from active duty, it was unlikely that it was 
due to military noise exposure.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The evidence demonstrates the Veteran currently has tinnitus.  
And the Veteran's reports of exposure to noise in service are 
consistent with his participation in combat during the Korean 
conflict and are accepted as credible.  38 C.F.R. § 3.304 
(2009).  

There is however no medical evidence which provides a nexus 
between the exposure to noise in service and the currently 
diagnosed tinnitus.  

The Veteran is clearly competent to describe the types of 
noises to which he was exposed in service and the fact that 
he currently hears ringing in his ears.  He has not however 
presented any evidence he has any special education or 
training which would qualify him to make a medical diagnosis 
or to attribute a disorder to a specific cause.  38 C.F.R. 
§ 3.159 (2009)

In addition, the Veteran when asked as to the onset of 
tinnitus told the VA audiologist he first noticed it about 20 
or 30 years ago.  Which at the earliest would be around 1977, 
over twenty years after he was separated from the service in 
1955.  The Veteran has never stated he had ringing in his 
ears in service.  His contention is that it is "related" to 
his combat service.  

In the absence of competent medical evidence linking the 
currently diagnosed tinnitus to service, service connection 
for tinnitus is denied.  


ORDER

Service connection for tinnitus is denied.  


REMAND

The Veteran is seeking service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with section 4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran service, the veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.305(f) (2009).  

The Veteran's DD Form 214 reveals he served in the Korean 
Conflict.  For his service he was awarded a Combat 
Infantryman's Badge, and a Silver Star.  The evidence clearly 
establishes that he was engaged in combat in service.  

In July 2007 a VA care provider conducted a screening for 
PTSD.  The Veteran's responses were found to be positive for 
PTSD symptoms.  The Board in reviewing the medical record 
also noted the Veteran has a history of anxiety and 
depression for which he was being treated.  

In December 2007 the Veteran was afforded a VA examination by 
a VA psychology resident, who diagnosed anxiety disorder, not 
otherwise specified, finding that better accounts for the 
Veteran's depressed mood and anxiety.  Yet, she also 
acknowledged the existence of a stressor, re-experiencing 
symptoms, avoidance symptoms, and arousal symptoms.  In is 
not clear which symptoms of PTSD have not been exhibited by 
the Veteran.  As such, the report is inadequate for rating 
purposes and the Veteran should be afforded another VA 
psychiatric evaluation.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  VA should schedule the Veteran for a  
psychiatric examination.  All indicated 
tests, including appropriate 
psychological studies, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner is asked 
to specifically compare the Veteran's 
symptoms with the criteria for diagnosing 
PTSD in his/her report.  If the examiner 
finds the criteria for diagnosis of PTSD 
have not been met, he or she is asked to 
specifically note which of the criteria 
required for diagnosis were not 
demonstrated by the Veteran.  

2.  If the benefit sought on appeal 
remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


